Citation Nr: 1442000	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for diffuse lumbar spondylosis with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned at a hearing at the RO in October 2011.  

The issue on appeal was originally before the Board in June 2012 when it was styled as entitlement to a rating in excess of 60 percent for diffuse lumbar spondylosis with degenerative disc disease and right hip pain, to include entitlement to a total disability rating based on individual unemployability (TDIU).  The issue was remanded for additional evidentiary development.  By rating decision dated in January 2013, the RO granted service connection for lumbar radiculopathy of the left and right lower extremities and also granted TDIU.  Separate ratings of 20 percent for the right radiculopathy and 10 percent for the left radiculopathy were assigned, effective October 24, 2011.  The Veteran appears to be satisfied with these ratings.  Therefore, the Board has limited its consideration to the issue identified on the title page.

The issue of entitlement to service connection for a dental condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

FINDING OF FACT

At no time during the period of the claim has the service-connected lumbar spine disorder been manifested by unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for diffuse lumbar spondylosis with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA via a letter mailed in August 2007, prior to the initial adjudication of the claim in April 2008.    

The record also reflects that the Veteran has been afforded an appropriate VA examination and the originating agency has obtained the service treatment records and identified VA and private post-service treatment records.  The examiner who conducted the most recent VA examination in July 2012 had access to and reviewed the claims file and conducted a physical examination.  The examiner provided all information necessary for rating purposes.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

The maximum rating authorized under the formula for rating the disability on the basis of incapacitating episodes is 60 percent.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board finds that a rating in excess of 60 percent is not warranted at any time during the period of the claim as the evidence of record fails to show that the service-connected back disability is manifested by unfavorable ankyloses and the Veteran is already receiving the maximum schedular rating based on incapacitating episodes.

For example, at the time of a January 2008 VA examination, it was written that the Veteran sometimes needed complete bed rest but there was no incapacitation.  Range of motion testing revealed that the range of motion of the lumbar spine was restricted but, significantly, the Veteran had at least 30 degrees of pain free movement in all pertinent directions.  This level of pain free movement indicates to the Board that the Veteran does not have ankylosis or the equivalent of ankylosis of the lumbar spine at this time.  

The clinical records dated during the pertinent time period do not document that the Veteran experienced unfavorable ankyloses.  For example, in May 2011, it was written that back flexion was limited secondary to obesity and extension of the back was very limited.  In November 2011, it was written that the Veteran had decreased range of motion for forward flexion and lateral bending.  In March 2012, it was noted that the Veteran had severely limited range of motion in the lumbar spine.  While this evidence demonstrates restrictions in the range of motion of the spine, all of the evidence demonstrates at least some movement is possible in the Veteran's spine.  Additionally, the post-service medical records are silent as to the Veteran being prescribed bed rest to treat his back disability.  

The Veteran testified before the undersigned in October 2011 that he was being treated at a VA pain clinic for his back.  When questioned as to whether the Veteran had chronic pain such that he was incapacitated and basically confined to the home he responded that he was home approximately 90 percent of the time now.  He did not indicate that he had been prescribed bed-rest by a health care professional because of his back symptomology.  

At the time of the most recent VA examination of the Veteran's spine for compensation and pension purposes which was conducted in July 2012, range of motion testing revealed that the Veteran had 5 degrees or more of pain free motion for forward flexion, extension, rotation and lateral flexion.  The examiner determined that the Veteran did not have any other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  The examiner determined that the Veteran did have intervertebral disc disease but had not had any incapacitating episodes over the preceding twelve months.  

As there is no competent evidence of the presence of ankylosis of the spine, the Board finds that a scheduler rating in excess of 60 percent is not warranted for the Veteran's service-connected low back disability.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's low back disability is manifested by a number of symptoms and abnormalities that result limitation of motion that is contemplated by the schedular criteria.  A higher evaluation is authorized under the schedular criteria for greater impairment than is shown in this case.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration is not in order.  

The Board also notes that the Veteran has already been granted a TDIU based on his service-connected disabilities.  The Veteran has not contended that the functional impairment of his lumbar spine without consideration of the separately rated radiculopathy is sufficient to render him unemployable nor does the evidence show that to be the case.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 60 percent for diffuse lumbar spondylosis with degenerative disc disease is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


